Citation Nr: 0636386	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1953 to 
March 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified in June 2006 at a hearing before the 
undersigned at the Boston RO (i.e., travel Board hearing).  
In his testimony, he raised the issue of increased disability 
due to his service-connected headaches (currently rated at 10 
percent).  This matter has not been developed for review in 
connection with this appeal and is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  In a June 2003 
rating decision, the RO granted the veteran's claim for 
entitlement to service connection for bilateral tinnitus, and 
assigned a 10 percent disability rating under Diagnostic Code 
6260, effective September 16, 2002.  In May 2004, the veteran 
filed a notice of disagreement regarding the 10 percent 
initial evaluation for his service-connected bilateral 
tinnitus.  By a December 2004 statement of the case, the RO 
denied the veteran's claim on the basis that Diagnostic Code 
6260 does not provide for an evaluation in excess of 10 
percent.  The veteran appealed that decision to the Board. 

At the June 2006 Travel Board hearing, the veteran asserted 
that his bilateral tinnitus was constant.  He stated that the 
ringing in his ears was reasonable in the morning, but then 
the ringing increased in volume throughout the day so that by 
the end of the day it caused horrific headaches that made it 
hard to function.  The veteran also stated that it had 
impacted his career because the ringing made it difficult to 
hear.  The veteran stated that in the 13 years with his 
current company, he had lost 3 or 4 assignments because his 
job performance suffered due to the pain from the constant 
ringing in his ears.  Prior to this employment, the veteran 
had been a salesman for 40 years.  The veteran also indicated 
that he had not been hospitalized for treatment or evaluation 
due to the tinnitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But 
where an increase in the initial rating for a disability 
following an initial award of service connection is at issue, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The evaluation of tinnitus has recently been the subject of 
considerable appellate litigation.  In Smith v. Nicholson, 19 
Vet. App. 63, 78 (2005) the United States Court of Appeals 
for Veterans Claims (CAVC) held that the pre-1999 and pre-
June 13, 2003 versions of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus (separate 
evaluations for each ear).  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In a decision 
issued on June 19, 2006, shortly after the veteran's travel 
Board hearing, the Federal Circuit concluded that CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344, 1351.  
Subsequently, VA lifted the stay of adjudication of tinnitus 
rating cases.  

As noted, the veteran's service-connected bilateral tinnitus 
has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for tinnitus.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for tinnitus under the applicable diagnostic code is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a 
higher schedular rating cannot be granted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluation in this case is not 
inadequate.  The Board finds no evidence of an exceptional 
disability picture because the veteran has not required 
hospitalization due to tinnitus and marked interference of 
employment has not been shown due to tinnitus.  Accordingly, 
the RO's failure to consider referral did not prejudice the 
veteran.

In short, in view of the most recent judicial precedent, the 
veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  The Board 
finds no legal basis upon which to award an evaluation in 
excess of 10 percent for bilateral tinnitus.  Accordingly, 
the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002). 


ORDER

An increased evaluation for service-connected bilateral 
tinnitus is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


